Spring, J. (dissenting):
The pith of the plaintiffs’ grievance is the granting of the preliminary injunction order by Judge Ooxe. '
That order was made upon notice, upon affidavits and after a *51hearing on the merits. Judge Coxe had jurisdiction of the subject-matter and of the parties. His determination is embodied in the order out of which the plaintiffs’ alleged damages arose. The decision was as effective an adjudication until reversed as if made; upon the trial of the issues.
The fact that there was a subsequent reversal by the United States Circuit Cpurt of Appeals does not render the present defendant amenable to an action for malicious prosecution. (Crescent Live Stock Co. v. Butchers' Union, 120 U. S. 141.)
I think the granting of the order is conclusive evidence of probable cause.
The plaintiffs’ exceptions, should be overruled and judgment ordered for the defendant on the merits, with the costs of this appeal.
Plaintiffs’ exceptions sustained and motion for new trial granted, with costs to the plaintiffs to abide event.